Motion Granted, Appeal Dismissed and Memorandum
Opinion filed August 5, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00192-CV
____________
 
JOHN DUCK AND PHILLIP WILLITS, Appellant
 
V.
 
SHILOH ENTERPRISES, INC., Appellee
 

 
On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2008-11876
 

 
M E M O R
A N D U M   O P I N I O N
This appeal
is from an order signed February 10, 2010, denying the special appearance of
John Duck and Phillip Willits.  On July 7, 2010, appellee filed a motion to
dismiss the appeal as moot on the grounds a notice of non-suit as to John Duck
and Phillip Willits has been filed.  
Appellants
filed a response claiming that even though they have been non-suited, the
appeal is not moot because CIT Healthcare, L.L.C. has designated them as
responsible third parties thus they will be bound by the trial court’s
judgment.
The
designation of a person as a responsible third party does not impose liability
and may not be used in another proceeding to impose liability.  Tex. Civ. Prac.
& Rem. Code Ann. 33.004(i) (Vernon 2008).  Appellants are no longer parties
to the underlying suit.  Thus the issue of whether the trial court erred in
denying their special appearance is moot.
Appellee’s
motion to dismiss is granted and the appeal is ordered dismissed.  See
Tex. R. App. P. 42.1.  
 
PER
CURIAM
 
 
Panel consists of Justices Brown, Sullivan, and
Christopher.